Citation Nr: 0618580	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  00-06 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to June 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In 
December 2003, the claim was remanded for additional 
development.  In April 2006, the veteran testified at a 
personal hearing before the undersigned.  A copy of the 
transcript of that hearing is of record.

At the April 2006 personal hearing, the veteran raised the 
issue of entitlement for a right knee disorder pursuant to 
38 U.S.C.A. § 1151.  This issue has not been developed or 
certified for appellate consideration, and it is referred to 
the RO for such further action as is deemed appropriate.  

Service connection is in effect for chronic lumbosacral 
strain, rated as 40 percent disabling, and for right ankle 
Achilles strain, rated as 10 percent disabling.  


FINDING OF FACT

Current right knee manifestations, to include osteoarthritis 
with mild medial ligament laxity, are not related to a 
disease or injury in service, and are not due to or 
aggravated by a service-connected disability.  


CONCLUSION OF LAW

Right knee osteoarthritis and mild medial ligament laxity 
were not incurred in or aggravated by active service, and 
osteoarthritis may not be presumed to have been so incurred.  
These condition are not proximately due to or the result of a 
service-connected disease or disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in August 2001 and May 2004, as well as by 
the discussions in the rating decisions, the November 2001 
statement of the case (SOC), and an October 2005 supplemental 
statement of the case (SSOC).  By means of these documents, 
the veteran was told of the requirements to establish service 
connection, of the reasons for the denial of his claim, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  In 
addition to providing the VCAA laws and regulations, 
additional documents of record, to include the rating 
decisions of record, the SOC and SSOC have included a summary 
of the evidence, all other applicable law and regulations, 
and a discussion of the facts of the case.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran the above mentioned initial letter in August 2001 
which included the VCAA laws and regulations.  A VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in 2001, his 
claim was readjudicated based upon all the evidence of record 
as evidenced by an November 2001 SOC and the October 2005 
SSOC.  Moreover, he was sent another letter regarding VCAA 
laws and regulations in May 2004.  There is no indication 
that the disposition of his claim would not have been 
different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  
Also see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  



In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
for a right knee disorder, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
claimant on these latter two elements, the Board finds no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
and testimony by the veteran.  The Board finds that there are 
no additional medical records necessary to proceed to a 
decision in this case.

Numerous examination reports are of record which addresses 
the etiology of the veteran's right knee complaints.  Under 
these circumstances, the duty to assist doctrine does not 
require that the veteran be afforded additional medical 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issue of service connection is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.



Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
osteoarthritis to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2005).  Additionally, when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

It is contended that service connection is warranted for a 
right knee condition.  Specifically, the veteran has 
submitted statements and provided testimony in which it is 
his primary assertion that his right knee was injured during 
service in the same automobile accident in which he injured 
his back and ankle.  He points out that he is service-
connected for those disorders.  Similarly, his right knee was 
injured in that accident and has bothered him ever since.  In 
the alternative, he asserts that his current right knee 
problems are secondary to his service-connected back 
condition.  He has been told that his right leg is shorter 
than his left, and he believes that this resulted from the 
inservice back injury.  Ultimately, this gait disturbance 
developed into a knee disorder.  

Review of the service medical records reflects that the 
veteran was treated during service for Achilles tendon 
problems in 1974 and for back injuries sustained in an 
October 1976 automobile accident.  These documents do not 
reflect treatment or complaints involving the right knee.  In 
April 1977, the veteran appeared before a Medical Board on 
the orthopedic service at Naval Regional Medical Center with 
a diagnosis of chronic lumbosacral strain, with no evidence 
of herniated nucleus pulposus.  His complaints at that time 
pertained only to his low back.  Physical examination was 
entirely within normal limits except for the low back.

Post service private and VA records dated from after service 
through 2005 show that the veteran continued to be seen for 
his back problems over the years.  However, no right knee 
symptoms were noted for many years.  In January 1995, the 
veteran complained of low back pain/spasm and numbness 
radiating into the right leg and calf.  He also reported 
multi-joint pain of 10 to 14 years duration.  X-rays of the 
right knee in July 1995 were negative.  In 1996 and 1997, the 
veteran was shown to have seizure disorder and peripheral 
neuropathy in the distal lower extremities of uncertain 
etiology.  He complained during a February 1997 VA 
examination of off and on again right knee pain since 
service.  He also reported having a right knee brace for a 
few months which helped with stability.  Examination of the 
right knee showed no objective findings.  

During an April 2000 VA examination, the veteran gave a 
history of experiencing pain in the right knee at the time of 
the inservice car accident.  He said he had used a brace for 
about 10 years.  He also said that at the time of this exam, 
the knee hurt on a daily basis.  His motion was limited, and 
it popped.  There was giving way if he did not have on the 
knee brace, and he had fallen in the past.  He said that 
there was swelling, weakness, and fatigability.  The examiner 
also noted that the veteran had right ankle complaints.  It 
was pointed out that the motor vehicle accident exacerbated 
the veteran's right ankle injury as had had already been 
treated for a partial tear in the Achilles tendon.  

On examination the right knee demonstrated slight tenderness 
anterolaterally about the joint line.  Cruciate and 
collateral ligaments were stable, with no crepitation 
palpated on active motion, and with no effusion.  McMurray 
testing was negative.  The veteran complained of some 
discomfort about the anterior and medial knee, but actually 
pointed several inches below the joint line.  Range of motion 
was from 0 degrees of extension to 120-125 degrees of 
flexion.  Right knee strain with mild functional impairment 
was noted.  With respect to the causation of the veteran's 
right knee condition, the examiner noted that the service-
connected lumbosacral strain did not cause the right knee 
condition.  The examiner noted that the veteran gave a 
history that included right knee pain immediately after the 
inservice motor vehicle accident and so, "if true," that 
would make the right knee condition related to the auto 
accident and not to the lumbar spine condition.  

Additional VA records from later in the 2000 calendar year 
reflect that osteoarthritis of the right knee was diagnosed 
with mild medial ligament laxity.  The veteran said that he 
had been told that his right leg was shorter than his left.  

The veteran provided testimony at a hearing in 2002 and most 
recently, in April 2006.  He reiterated his contentions that 
his right knee problems were either associated with the 
inservice car accident or was secondary to his low back 
condition.  

The Board will thus consider whether service connection is 
warranted for all current right knee diagnoses on a direct 
and secondary basis.  

Direct service connection would require some evidence of a 
link between a current disease or disability and a disease or 
injury in service.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).  In this case, the veteran contends that he 
experienced knee pain immediately following an inservice auto 
accident in 1976.  Although the veteran's inservice auto 
accident is well documented, the evidence, to include the 
service medical records, does not support a finding of any 
right knee trauma, or inservice right knee injury or disease.  
The service medical records are simply devoid of any 
complaints or treatment involving the right knee.  These 
records include an April 1977 Medical Board report from the 
Orthopedic Service at Naval Regional Medical Center in where 
the veteran was found to have an entirely normal physical 
examination except for his low back.  

In regard to the VA examiner's April 2000 opinion relating 
the veteran's right knee problems to service, the examiner 
did so only if the veteran's right knee hurt immediately 
following the 1976 inservice motor vehicle.  However, in view 
of lack of clinical evidence showing right knee problems or 
complaints following the 1976 accident, the April 2000 
examiner's opinion is of limited probative value.  In this 
regard, the Court has held that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
upon the recitations of a claimant).

Given the fact that the clinical evidence does not show a 
right knee disorder for many years after service, and there 
is no probative medical evidence relating the veteran's 
presently diagnosed osteoarthritis and medial ligament laxity 
to service, the weight of evidence is against the veteran's 
service connection claim on a direct basis.   

Regarding the claim on a secondary basis, the veteran 
contends that the inservice back injury resulted in the right 
leg being shorter than the left and that the alleged gait 
disturbance ultimately resulted in a right knee disorder.  

Here again, however, the weight of the evidence is against 
the grant of service connection for right knee arthritis with 
ligament laxity.  While the veteran has alleged that his 
right leg is shorter than the left, such gait disturbance is 
not clinically documented.  Moreover, no clinical statement 
is of record that purports to relate any such gait 
disturbance to current right knee diagnoses.  Moreover, the 
April 2000 VA examiner specifically stated that the veteran's 
right knee problems are not related to the low back 
condition.  See 38 C.F.R. § 3.310(a).  

In conclusion, the Board finds that the evidence in this case 
is not in a state of relative equipoise; rather, for the 
reasons provided above, the preponderance of the evidence is 
against the claim on both a direct and secondary basis.  
Consequently, the benefit of the doubt rule is not for 
application and the claim for service connection for a right 
knee disability must be denied.  38 U.S.C.A. §§ 1110, 1131, 
38 C.F.R. §§ 3.303, 3.310.  


ORDER

Service connection for a right knee disorder is denied.  



____________________________________________
A. M. SHAWKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


